HENRIOD, Justice:
This is an action filed to subject certain lands to a judgment lien. A summary judgment denying such relief is affirmed, with costs to respondents.
In Orton v. Adams,1 the precursor of the instant case, we held that there was no lien against the property of the defendant William B. Adams,2 by virtue of a judgment against him, because the second judgment obtained to perpetuate the first, was rendered after the death of William B., relegating the judgment creditor to the sole remedy of collection from his estate.3 The instant action simply is designed to reliti-gate the matter of ownership of land claimed to be in William B., obviously in order to levy against it, — which we said could not be done. The matter of delivery of the deeds is of no moment here and need not be determined under such circumstances, particularly since assuming, as does the plaintiff, that no delivery was effected, the property, as we have said, was not subject to lien foreclosure, — hence there is no issue of fact to resolve.
CALLISTER, C. J., and TUCKETT, J., concur.

. 21 Utah 2d 245, 444 P.2d 62 (1968).


. Not to he confused with his son and defendant, William Bulloch Adams.


. Where statutorily it says: “Such judgment is not a lien on the real property of the deceased party, hut is payable in the course of administration of his es- ' tate.” See Orton v. Adams, footnote 1.